DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This is in response to communication filed on 8/30/21 in claims 1-22 are pending.

Response to Arguments
2.	Applicant's arguments filed 8/30/21 have been fully considered but they are not persuasive.  
	Applicant argues that the cited combination of references does not teach or suggest receiving, by a data server located at a first location, data associated with a premises device located at a second location different than the first location.  However, Descaper clearly teaches wherein by providing the content provider with information about the profile and the state of objects that are already in a client's cache (See col. 12, lines 45-47).  
	Applicant argues that the cited combination of references does not teach or suggest the specific combination of using a connectionless protocol and a reliable protocol with a status server and data server as claimed.  However, as demonstrated in the rejection, Descaper clearly teaches receiving requests and transferring data with a status server and a data server.  However, Decasper et al fails to teach sending via a connectionless protocol, receiving via the connectionless protocol and explicitly teaching sending via a reliable protocol a request for the available and receiving via the reliable protocol the available data.  The prior art of Earl teaches wherein networking protocols such as User Datagram Protocol (UDP) for updates and Transmission Control Protocol (TCP) for downloads (See paragraph [0052]). One with ordinary .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of co-pending Application No. 16/157832. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same methods and systems are provided for improving system responsiveness while increasing efficiency and scalability of network communication by combining reliable and unreliable network transports

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/157832
16/239114
1.    A method comprising: 


receiving, from the second device via the connectionless protocol, an indication that available data is available for the first device; 

sending, via a reliable protocol, a request for the available data; and receiving, by the first device and via the reliable protocol, the available data.




data associated with a premises device located at a second location different than the first location; 


sending, by the data server via a connectionless protocol and to a status server, a notification indicating that the data is available; 
receiving, by the data server via a reliable protocol, a request for the data; and sending, via the reliable protocol and based on the request, the data.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7035907 to Descasper et al in view of U.S. Patent No. 2003/0233594 to Earl.

a. 	As per claim 1, Descasper et al teaches a method comprising: receiving, by a data server (content server) located at a first location (See col. 7, lines 54-55, new content being place of the server), data associated with a premises device (client/client appliance) located a second location different than the first location (See figures 2-4,  col. 15,  23-35, col. 12, lines 45-47); sending, by the data server to a status server, a notification indicating that the data is available (See col. 8, lines 63-65 and col. 15, lines 28-30, the server sends state information; new content is added or removed, the server sends an add message (606) or a remove message (607) to master controller 501 to update the list (e.g., in a database) master controller 501 maintains of the content objects linked through the site); receiving, by the data server via a reliable protocol, a request for the data (See col. 8, lines 35-40, Clients then send a message to the content server 402 from which the content is to be downloaded.  Content servers  then respond to these download requests  by returning the content data  to clients); and sending, via the reliable protocol and based on the request, the data (See col. 8, lines 35-40, Clients then send a message to the content server 402 from which the content is to be downloaded.  Content servers then respond to these download requests by returning the content data to clients).   However, Decasper et al fails to teach sending via a connectionless protocol, receiving via the connectionless protocol.  Furthermore, Decasper fails to explicitly teach sending via a reliable protocol a request for the available and receiving via the reliable protocol the available data.
	Earl teaches wherein networking protocols such as User Datagram Protocol (UDP) for updates and Transmission Control Protocol (TCP) for downloads (See paragraph [0052]).

	
b. 	As per claim 9, Descasper et al teaches a device comprising: one or more processors (See col. 1, lines 21-35); and memory storing instructions that, when executed by the one or more processors (See col. 1, lines 21-35), cause the device to: receive, at a first location, data (See col. 7, lines 54-55, new content being place of the server) associated with a premises device (client/ client appliance ) located a second location different than the first location (See figures 2-4, col. 12, lines 45-47); send to a status server, a notification indicating that the data is available (lines 63-65 and col. 15, lines 28-30, the server sends state information; new content is added or removed, the server sends an add message (606) or a remove message (607) to master controller 501 to update the list (e.g., in a database) master controller 501 maintains of the content objects linked through the site); receive, via a reliable protocol, a request for the data (See col. 8, lines 35-40, Clients then send a message to the content server 402 from which the content is to be downloaded.  Content servers  then respond to these download requests  by returning the content data  to clients; and send, via the reliable protocol and based on the request, the data (See col. 8, lines 35-40, Clients then send a message to the content server 402 from which the content is to be downloaded.  Content servers then respond to these download requests by returning the content data to clients). However, Decasper et al fails to teach sending via a connectionless protocol, receiving via the connectionless protocol.  Furthermore, Decasper fails to explicitly 
	Earl teaches wherein networking protocols such as User Datagram Protocol (UDP) for updates and Transmission Control Protocol (TCP) for downloads (See paragraph [0052]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Earl in the claimed invention of Decasper since UDP packets are unreliable/non sequential and are used for status update while TCP packets are sequential/reliable and used to carry contents of file/data for reliability.

c.	As per claim 15, Descaper et al teaches a non-transitory computer-readable medium comprising computer-executable instructions that, when executed by one or more processors (See col.1, lines 21-35), cause a device to: receive, at a first location, data associated (See col. 7, lines 54-55, new content being place of the server) with a premises device (client/client appliance) located a second location different than the first location (See figures 2-4); send, to a status server, a notification indicating that the data is available (See col. 8, lines 63-65 and col. 15, lines 28-30, the server sends state information; new content is added or removed, the server sends an add message (606) or a remove message (607) to master controller 501 to update the list (e.g., in a database) master controller 501 maintains of the content objects linked through the site); receive a request for the data (See col. 8, lines 35-40, Clients then send a message to the content server 402 from which the content is to be downloaded.  Content servers  then respond to these download requests  by returning the content data  to clients; and send, via the reliable protocol and based on the request, the data (See col. 8, lines 35-40, Clients then send a message to the content server 402 from which the content is to be downloaded.  Content servers then respond to these download requests by returning the content data to clients). However, Decasper et al fails to teach sending via a connectionless protocol, receiving via the connectionless protocol.  Furthermore, Decasper fails to explicitly teach sending via a reliable protocol a request for the available and receiving via the reliable protocol the available data.
	Earl teaches wherein networking protocols such as User Datagram Protocol (UDP) for updates and Transmission Control Protocol (TCP) for downloads (See paragraph [0052]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Earl in the claimed invention of Decasper since UDP packets are unreliable/non sequential and are used for status update while TCP packets are sequential/reliable and used to carry contents of file/data for reliability.

d. 	As per claims 2, 10 and 16, Descaper et al in view of Earl et al teaches the claimed invention as described above.  Furthermore, Descaper et al teaches wherein receiving the request comprises receiving the request from one or more of: the premises device or a premise management device located at the second location (See figures 2-4, client/client appliances). 

e.	As per claims 3, 11 and 17, Descaper et al in view of Earl teaches the claimed invention as described above.  Furthermore, Descaper et al teaches wherein receiving the request comprises receiving the request from a user device, and wherein sending the data comprises sending, to the user device, a notification indicative of an event associated with the premises device (See col. 15, lines 21-35). 


	Earl teaches wherein the connectionless protocol comprises one or more of an unreliable protocol or a stateless protocol (See paragraph [0052]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Earl in the claimed invention of Decasper since UDP packets are unreliable/non sequential and are used for status update.

g. 	As per claims 5, 12 and 18, Descaper et al in view of Earl teaches the claimed invention as described above.  However, Descaper et al fails to teach wherein the reliable protocol comprises one or more of an acknowledgement-based protocol or a connection-based protocol. 
	Earl teaches wherein the reliable protocol comprises one or more of an acknowledgement-based protocol or a connection-based protocol (See paragraph [0052]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Earl in the claimed invention of Decasper since TCP packets are sequential/reliable and used to carry contents of file/data for reliability.

h. 	As per claims 6, 13 and 19, Descaper et al in view of Earl teaches the claimed invention as described above.  However, Descaper et al fails to teach wherein the connectionless protocol comprises User Datagram Protocol (UDP), and wherein the reliable protocol comprises Transmission Control Protocol (TCP). 

	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Earl in the claimed invention of Decasper since UDP packets are unreliable/non sequentional and are used for status update while TCP packets are sequential/reliable and used to carry contents of file/data for reliability.

i.	As per claims 7, 14 and 20, Descaper et al in view Earl teaches the claimed invention as described above.  Furthermore, Descaper et al teaches wherein the data associated with the premises device comprises at least one of: an event, a state change, an image, a video, a command to control the premises device, or a value measured by a sensor (See col.  15, lines 23-35). 

j. 	As per claim 8, Descaper et al in view of Earl teaches the claimed invention as described above. Furthermore, Descaper et al teaches wherein sending the data comprises sending the data via the reliable protocol and using at least one of Extensible Markup Language (XML), HyperText Transfer Protocol (HTTP), or Simple Object Access Protocol (SOAP) (See col. 12, lines 58-60). 

k. 	As per claim 21, Descaper et al in view of Earl teaches the claimed invention as described above.  Furthermore, Descaper et al teaches wherein the data associated with the premises device is received from a user device (See col. 12, lines 45-67).
.


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444